Exhibit 10.9
ASSIGNMENT AND ASSUMPTION OF LEASE — 5901 DE SOTO AVENUE
This ASSIGNMENT AND ASSUMPTON OF LEASE — 5901 DE SOTO AVENUE (this “Agreement”)
is made and entered into as of December 15, 2008 (the “Effective Date”), by and
between YOUBET SERVICES CORPORATION (“YB Services”), with its principal place of
business at 5901 De Soto Avenue, Woodland Hills, California, 91367, and
YOUBET.COM, INC. (“Youbet”), a Delaware corporation with its principal place of
business located at 2600 West Olive Avenue, 5th Floor, Burbank, CA 91505.
BACKGROUND

A.  
Youbet is a diversified provider of technology and pari-mutuel horse racing
content for consumers through Internet and telephone platforms.

B.  
Youbet leases the premises commonly known as 5901 De Soto Avenue, Woodland
Hills, California, 91367, pursuant to a lease dated March 11, 2000 (“Lease”)
with 5901 Associates LLC (“Landlord”). The Lease is attached hereto as
Exhibit A.

C.  
YB Services provides various corporate services to Youbet, including financial
and accounting, payroll, marketing, customer relations, software development and
engineering, and administrative (“Corporate Services”). YB Services will provide
Corporate Services to Youbet utilizing the Premises.

D.  
The parties desire to enter into an agreement whereby Youbet will assign, and YB
Services will assume, the obligations under the Lease.

AGREEMENT
Now, therefore, in consideration of the premises and mutual covenants
hereinafter set forth, the parties hereby agree as follows:
1. Assignment and Assumption. Subject to all applicable terms and conditions in
the Lease, including, but not limited to, those pertaining to assignment
assumption, Youbet hereby assigns all of its rights and interests under the
Lease to YB Services, and YB Services hereby accepts said assignment and agrees
to be bound by, and to perform, all duties and obligations of Youbet under the
terms and provisions of the Lease.
2. Governing Law. This Agreement will be governed by and construed in accordance
with the substantive laws of the State of California (i.e., without reference to
its conflict of law rules).
3. Severability. If any provision or part of this Agreement will be declared
illegal, void, or unenforceable, the remaining provisions will continue in full
force and effect to the extent permitted by law insofar as the primary purpose
of this Agreement is not frustrated.

 

 



--------------------------------------------------------------------------------



 



4. Notices. All notices required or permitted to be given under this Agreement
will be in writing and addressed as follows:

         
 
  If to YB Services:   Youbet Services Corporation
 
      5901 De Soto Avenue
 
      Los Angeles, CA 91367
 
      Attention: President
 
       
 
  If to Youbet:   Youbet.com, Inc.
 
      2600 West Olive Avenue, 5th Floor
 
      Burbank, CA 91505
 
      Attention: Chief Executive Officer

or such other address as each party may designate in writing to the other party
for this purpose. Such notice will be deemed to have been duly given and
received either: (a) on the day of delivery, if hand delivered or delivered by
overnight courier; (b) on the fifth (5th) day after the date sent, when sent by
prepaid certified mail; or (c) on the date sent when sent by facsimile and
confirmed the same day by overnight courier or prepaid certified mail, addressed
as above.
5. Counterparts. This Agreement may be executed in multiple counterparts, each
of which will be deemed an original and all of which, taken together, will
constitute one instrument.
IN WITNESS WHEREOF, the parties have entered into this Agreement as of the
Effective Date.

                      YOUBET SERVICES CORPORATION       YOUBET.COM, INC.    
 
                   
By:
  /s/ David Goldberg       By:   /s/ Jim Burk    
 
 
 
David Goldberg          
 
Jim Burk    
 
  Chief Operating Officer           Chief Financial Officer    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
(see attached)

 

 